06/28/2017
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                          Assigned on Briefs February 2, 2017

                                   IN RE C.J.B., ET AL.

                 Appeal from the Juvenile Court for Franklin County
                    No. 2015-JV-115 Thomas C. Faris, Judge
                      ___________________________________

                            No. M2016-01585-COA-R3-PT
                        ___________________________________


This is a termination of parental rights case. The Department of Children’s Services filed
a petition to terminate the parental rights of C.F.B. (mother) and J.W.B (father) with
respect to their two children, C.J.B. and C.C.B. As to mother, the trial court found clear
and convincing evidence of four grounds supporting termination. By the same quantum
of proof, the trial court found that termination of mother’s rights is in the best interest of
the children. As to father, the trial court found clear and convincing evidence of three
grounds supporting termination. By the same standard of evidence, the trial court found
that termination of father’s rights is in the best interest of the children. Mother and father
appeal. As modified, we affirm.

        Tenn. R. App. P. Appeal as of Right; Judgment of the Juvenile Court
                      Affirmed as Modified; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

Robert Floyd Davis, Winchester, Tennessee, for the appellant, C.F.B.

Glen A. Isbell, Winchester, Tennessee, for the appellant, J.W.B.

Herbert H. Slatery III, Attorney General and Reporter, and W. Derek Green, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.


                                         OPINION
                                            I.

        The children were born in 2006 and 2009 respectively, and each child is autistic.
In 2011, the children were first removed from the parents’ home into DCS custody. The
trial court found the children to be dependent and neglected due to lack of supervision,
domestic assault, and alcohol abuse. The children eventually returned to the parents’
home.

       In July 2014, the children were again removed from the parents’ home. At that
time, DCS responded to a referral that the children had been locked in their bedroom for
hours. Upon investigation, DCS found the children locked in their room with human
feces on the floor and the walls. On July 17, 2014, the trial court entered a protective
custody order and placed the children in the temporary legal custody of DCS.

       On August 7, 2014, DCS developed the first of four permanency plan for the
parents. Each plan required the parents to do the following: (1) resolve all current legal
charges and not acquire any new charges; (2) get an alcohol and drug assessment and
follow recommendations; (3) gain knowledge on services to assist with the children’s
developmental delay; (4) submit to random drug screens; (5) get mental health
assessments and follow all recommendations; and (5) gain knowledge on the effects of
domestic violence.

        Based on the events leading to the last removal of the children, the parents were
charged with aggravated child abuse. On August 28, 2014, due to those pending charges,
the trial court entered an order suspending the parents’ visitation with the children. In
September 2015, mother and father each pleaded guilty to two counts of felony child
neglect. Mother was sentenced to four years to be served in community corrections.
Father was sentenced to six years and ordered to serve eighteen days in jail and the
remainder in community corrections.

        In October 2014, the trial court found the children to be dependent and neglected.
On December 17, 2015, DCS filed a petition to terminate the parents’ parental rights. In
its petition, DCS alleged ground for termination of mother’s rights: (1) abandonment by
incarcerated parent pursuant to Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-
102(1)(A)(iv); (2) severe child abuse pursuant to Tenn. Code Ann. § 36-1-113(g)(5) and
37-1-102(b)(22); (3) substantial noncompliance with the permanency plans pursuant to
Tenn. Code Ann. §§ 36-1-113(g)(2) and 37-2-403(a)(2); (4) persistence of conditions
pursuant to Tenn. Code Ann. § 36-1-113(g)(3); and (5) failure to provide a suitable home
pursuant to Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(1)(A)(ii). In the same
petition, DCS alleged grounds for terminating father’s rights: (1) severe child abuse
pursuant to Tenn. Code Ann. § 36-1-113(g)(5) and 37-1-102(b)(22); (2) substantial
noncompliance with the permanency plans pursuant to Tenn. Code Ann. §§ 36-1-
113(g)(2) and 37-2-403(a)(2); (3) persistence of conditions pursuant to Tenn. Code Ann.
                                            -2-
§ 36-1-113(g)(3); and (4) failure to provide a suitable home pursuant to Tenn. Code Ann.
§§ 36-1-113(g)(1) and 36-1-102(1)(A)(ii). DCS also asserted that termination of
mother’s rights and father’s rights is in the best interest of the children.

       On June 29, 2016, the trial court entered a final judgment terminating mother’s
and father’s parental rights. As to mother, the court found that there is clear and
convincing evidence of abandonment by an incarcerated parent, severe child abuse,
substantial noncompliance with the permanency plans, and persistence of conditions. As
to father, the court found clear and convincing evidence of severe child abuse, substantial
noncompliance with the permanency plans, and persistence of conditions. However the
court determined that DCS had not met its burden of proving failure to provide a suitable
home by mother or father. The court found clear and convincing evidence that
termination of mother’s and father’s rights is in the best interest of the children. Mother
and father appeal.

                                            II.

       On appeal, mother and father each challenge the trial court’s finding of clear and
convincing evidence supporting grounds for terminating their rights. They also challenge
the trial court’s finding, said to be made by clear and convincing evidence, that
termination of their parental rights is in the best interest of the children.

                                            III.

        A parent has a fundamental right, based on both the federal and state constitutions,
to the care, custody, and control of his or her child. Stanley v. Ill., 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash-Putnam v. McCloud,
921 S.W.2d 170, 174-75 (Tenn. 1996). While this right is fundamental, it is not absolute.
The State may interfere with a parent’s rights in certain circumstances. In re Angela E.,
303 S.W.3d at 250. Our legislature has listed the grounds upon which termination
proceedings may be brought. Tenn. Code Ann. § 36-1-113(g). Termination proceedings
are statutory, In re Angela E., 303 S.W.3d at 250; Osborn v. Marr, 127 S.W.3d 737, 739
(Tenn. 2004), and a parent’s rights may be terminated only where a statutory basis exists.
Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In the Matter of M.W.A., Jr., 980
S.W.2d 620, 622 (Tenn. Ct. App. 1998).

       To terminate parental rights, a court must determine by clear and convincing
evidence the existence of at least one of the statutory grounds for termination and that
termination is in the child’s best interest. Tenn. Code Ann. § 36-1-113(c); In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “Clear and convincing evidence enables
the fact-finder to form a firm belief or conviction regarding the truth of the facts, and
eliminates any serious or substantial doubt about the correctness of these factual
findings.” In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010) (citations omitted).
                                          -3-
Unlike the preponderance of the evidence standard, “[e]vidence satisfying the clear and
convincing standard establishes that the truth of the facts asserted is highly probable.” In
re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005).

        Once a ground for termination is established by clear and convincing evidence, the
trial court conducts a best interest analysis. In re Angela E., 303 S.W.3d at 251 (citing
In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App. 2005)). “The best interest[ ] analysis
is separate from and subsequent to the determination that there is clear and convincing
evidence of grounds for termination.” Id. at 254. The existence of a ground for
termination “does not inexorably lead to the conclusion that termination of a parent’s
rights is in the best interest of the child.” In re C.B.W., No. M2005-01817-COA-R3-PT,
2006 WL 1749534, at *6 (Tenn. Ct. App., filed June 26, 2006).

       We are required to review all of the trial court’s findings with respect to grounds
and best interest. In re Carrington, 483 S.W.3d 507, 525-26 (Tenn. 2016) (“[W]e hold
that in an appeal from an order terminating parental rights the Court of Appeals must
review the trial court’s findings as to each ground for termination and as to whether
termination is in the child’s best interest[ ], regardless of whether the parent challenges
these findings on appeal.”)

       The Supreme Court has stated our standard of review:

              An appellate court reviews a trial court’s findings of fact in
              termination proceedings using the standard of review in Tenn.
              R. App. P. 13(d). Under Rule 13(d), appellate courts review
              factual findings de novo on the record and accord these
              findings a presumption of correctness unless the evidence
              preponderates otherwise. In light of the heightened burden of
              proof in termination proceedings, however, the reviewing
              court must make its own determination as to whether the
              facts, either as found by the trial court or as supported by a
              preponderance of the evidence, amount to clear and
              convincing evidence of the elements necessary to terminate
              parental rights. The trial court’s ruling that the evidence
              sufficiently supports termination of parental rights is a
              conclusion of law, which appellate courts review de novo
              with no presumption of correctness. Additionally, all other
              questions of law in parental termination appeals, as in other
              appeals, are reviewed de novo with no presumption of
              correctness.

Id. at 523-24 (internal citations omitted). “When a trial court has seen and heard
witnesses, especially where issues of credibility and weight of oral testimony are
                                         -4-
involved, considerable deference must be accorded to . . . the trial court’s factual
findings.” In re Adoption of S.T.D., No. E2007-01240-COA-R3-PT, 2007 WL 3171034,
at *4 (Tenn. Ct. App., filed Oct. 30, 2007) (citing Seals v. England/Corsair Upholstery
Mfg. Co., Inc., 984 S.W.2d 912, 915 (Tenn. 1999)).

                                             IV.

                                              A.

       As previously noted, DCS sought to terminate mother’s parental rights on the
basis of abandonment by an incarcerated parent. Tenn. Code Ann. § 36-1-113(g)(1)
allows a court to terminate a parent’s rights when the parent has abandoned the child as
defined in Tenn. Code Ann. § 36-1-102. Abandonment by an incarcerated parent occurs
when

              [a] parent . . . is incarcerated at the time of the institution of
              an action or proceeding to declare a child to be an abandoned
              child, or the parent . . . has been incarcerated during all or part
              of the four (4) months immediately preceding the institution
              of such action or proceeding, and either has willfully failed to
              visit or has willfully failed to make reasonable payments
              toward the support of the child for four (4) consecutive
              months immediately preceding such parent’s . . .
              incarceration, or the parent . . . has engaged in conduct prior
              to incarceration that exhibits a wanton disregard for the
              welfare of the child.

Tenn. Code Ann. § 36-1-102(1)(A)(iv).

        The trial court found clear and convincing evidence supporting this ground for
termination. In its ruling, the trial court stated as follows: “I find that there was eight
months of jail on the part of the mother and I find that that fits and I uphold that ground.”
In the final judgment of termination, the court concluded that

              [mother] abandoned her children . . . . Evidence was
              introduced of criminal convictions of [mother] in 2013, 2014,
              and 2015, in three separate counties due to her willful
              criminal acts. Her testimony was that she was in jail too long
              to undertake compliance with the permanency plan until June
              22, 2015, when she was released from her most recent
              incarceration.

       In its brief, DCS concedes that this ground is not applicable to mother. DCS notes
                                            -5-
that, because the termination petition was filed on December 17, 2015, the relevant four-
month period began on August 17, 2015 and continued until December 16, 2015. DCS
acknowledges that the trial court found that mother’s most recent incarceration ended on
June 22, 2015. Because mother was not incarcerated during the period from August 17,
2015 to December 16, 2015, the ground of abandonment by incarcerated parent is not
implicated by the facts. We hold, as a matter of law, that there is not clear and
convincing evidence to support termination of mother’s rights due to abandonment by an
incarcerated parent. We modify the trial court’s order to delete the ground of
abandonment by an incarcerated parent.

                                            B.

        The trial court found clear and convincing evidence supporting termination of
mother’s and father’s parental rights on the ground of severe child abuse. Tenn. Code
Ann. § 36-1-113(g)(4) provides that a court may terminate a parent’s rights based upon
the following:

             The parent . . . has been found to have committed severe child
             abuse as defined in § 37-1-102, under any prior order of a
             court or is found by the court hearing the petition to terminate
             parental rights . . . to have committed severe child abuse
             against the child who is the subject of the petition or against
             any sibling or half-sibling of such child, or any other child
             residing temporarily or permanently in the home of such
             parent . . . .

      Tenn. Code Ann. § 37-1-102(b)(22) defines severe child abuse as

             (A)(i) The knowing exposure of a child to or the knowing
             failure to protect a child from abuse or neglect that is likely to
             cause serious bodily injury or death and the knowing use of
             force on a child that is likely to cause serious bodily injury or
             death;

                    (ii) “Serious bodily injury” shall have the same
                    meaning given in § 39-15-402(d).

             (B) Specific brutality, abuse or neglect towards a child that in
             the opinion of qualified experts has caused or will reasonably
             be expected to produce severe phychosis, severe neurotic
             disorder, severe depression, severe developmental delay or
             intellectual disability, or severe impairment of the child’s
             ability to function adequately in the child’s environment, and
                                           -6-
             the knowing failure to protect a child from such conduct;

             (C) The commission of any act towards the child prohibited
             by §§ 39-13-502, 39-13-504, 39-13-515, 39-13-522, 39-15-
             302, 39-15-402, and 39-17-1005 or the knowing failure to
             protect the child from the commission of any such act
             towards the child[.]

      Tenn. Code Ann. § 39-15-402(d) provides that “serious bodily injury”

             includes, but is not limited to, second- or third-degree burns, a
             fracture of any bone, a concussion, subdural or subarachnoid
             bleeding, retinal hemorrhage, cerebral edema, brain
             contusion, injuries to the skin that involve severe bruising or
             the likelihood of permanent or protracted disfigurement,
             including those sustained by whipping children with objects.

      In making its ruling, the trial court stated the following:

             [T]he father was convicted of . . . felony child neglect, two
             counts, one for each of the children in question and got a total
             of six years in sentencing, three on each case, most of it on
             community corrections. . . . [T]he mother was convicted of
             felony child neglect as to both children and received two
             consecutive two-year sentences for a four-year term. So I
             think that without question is upheld as to the State.

The final judgment of termination states that this ground “is clearly and convincingly
determined prima facie, by proper introduction of the conviction of the parties regarding
crimes against the children, which necessitated the emergency removal of the children
initially.”

      On appeal, however, DCS concedes that the ground of “severe child abuse” is not
implicated by the evidence. In its brief, DCS states the following:

             Parents were each sentenced to over two years in the
             Tennessee Department of Corrections for conduct against the
             children. But the record is devoid of a prior court order
             addressing whether that conduct constituted “severe child
             abuse” as required by Tenn. Code Ann. § 36-1-113(g)(5).
             Nor did the trial court make such a finding in its order
             terminating Mother and Father’s parental rights, relying on
             the “prima facie” evidence of Parents’ convictions for felony
                                         -7-
              child neglect under Tenn. Code Ann. § 39-15-401. But an act
              prohibited by Tenn. Code Ann. § 39-15-401 does not, in and
              of itself, qualify as severe child abuse.

We agree. The trial court failed to demonstrate how the evidence supports the ground of
severe child abuse. The trial court only held that the prior crimes committed prima facie
establish this ground. We disagree.

       The statute under which the parents were convicted provides as follows:

              Any person who knowingly abuses or neglects a child under
              eighteen (18) years of age, so as to adversely affect the
              child’s health and welfare, commits a Class A misdemeanor;
              provided, that, if the abused or neglected child is eight (8)
              years of age or less, the penalty is a Class E felony.

Tenn. Code Ann. § 39-15-401(b). However, “abuse” or “neglect” within the meaning of
Tenn. Code Ann. § 36-15-401(b) does not necessarily rise to the level of “severe child
abuse” as defined by Tenn. Code Ann. § 36-1-102(b)(22).

        The record lacks clear and convincing evidence to support a finding that mother’s
or father’s actions are “likely to cause serious bodily injury or death” or fit the “specific
brutality” prong of Tenn. Code Ann. § 37-1-102(b)(22). Furthermore, the felony child
neglect charges are not listed in the prohibited acts under Tenn. Code Ann. § 37-1-
102(b)(22)(C).

       We agree with DCS on this issue. We hold, as a matter of law, that the ground of
severe child abuse against mother and father is not supported by clear and convincing
evidence. We modify the trial court’s order to delete the ground of severe child abuse as
to both parents.

                                             C.

                                             i.

       Tenn. Code Ann. § 37-1-113(g)(2) allows a court to terminate a parent’s rights
when the parent has failed to substantially comply with the statement of responsibilities
in a permanency plan. Our Supreme Court has stated that “[i]n the context of the
requirements of a permanency plan, the real worth and importance of noncompliance
should be measured by both the degree of noncompliance and the weight assigned to the
requirement.” In re Valentine, 79 S.W.3d 539, 548 (Tenn. 2002).

       In its petition to terminate mother’s rights and father’s rights, DCS alleged the
                                          -8-
following with regard to their substantial noncompliance with the permanency plans:

             The [parents] did not actively participate with in-home
             services, did not work to gain knowledge on available
             services to assist with [the children’s] developmental delays.
             Have not shown any proof that they will provide a safe, drug
             and alcohol free home that will promote the growth and
             progress of the children. [The parents] have not provided the
             department with any proof of completing alcohol and drug
             assessment. [Father] regularly would not submit to random
             drug screens, [the parents] did not seek counseling to help
             with the domestic violence issues within the home to gain
             knowledge on how domestic violence affects the children and
             the family stability. [Father] has not maintained regular
             contact with DCS and work[ed] with DCS toward
             reunification of the family. [The parents] have not gotten
             mental health assessments and therefore could not follow
             recommendations. The mother’s wanton disregard, resulting
             in her criminal activities created an irrational conclusion in
             father’s mind that he would not undertake the permanency
             plan goals and objectives, until the mother was released from
             incarceration.

       The trial court found clear and convincing evidence to terminate mother’s and
father’s rights based upon substantial noncompliance with the permanency plans. The
court found the following:

             [T]here was substantial non-compliance with the permanency
             plan and . . . the goals were reasonabl[y] related to the reason
             the children came into custody and the prevention of their
             safe return. . . . Credible testimony was heard that the
             goals/objectives were an Alcohol and Drug Assessment and
             follow through, mental health evaluation and addressing
             concerns, random drug screens, and to comply with in home
             services. Proof of compliance was to be given to DCS for
             proper monitoring and evaluation. Also, the parents were told
             that non-compliance could lead to termination of parental
             rights. The Court notes that the parties had counsel to assist
             in compliance with the plan as well.

             The Court finds no proof was tendered regarding compliance
             until this day of the termination proceedings. Further that the
             limited undertaking and compliance was too little too late and
                                            -9-
              failed to substantially address the concerns that were
              reasonably related to the issues preventing the children’s safe
              return. The mother testified that she did not even begin on
              compliance until her release from incarceration upon June 22,
              2015.      [Father] testified that he refused to attempt
              reunification until the mother was released from
              incarceration. Credible testimony also heard to that effect
              from the DCS representative.

              The father repeatedly refused drug screens or tested positive.
              He admitted to a four-year pain pill abuse problem. Yet he
              did not timely undertake treatment pursuant to the
              permanency plan of which he signed and had full knowledge
              and understanding.

              The mother testified she had been incarcerated four or five
              times since the children came into state custody. Her
              testimony was that she was not able to undertake the
              permanency plan due to repeated willful incarceration until
              June 22, 2015. She did not provide proof of drug screening to
              DCS for monitoring that she stated she underwent with her
              parole officer.

                                            ii.

        In her brief, mother argues that “the trial court erred by not considering the
introduction of the completion of out-patient intensive treatment for alcohol and drug
abuse, certificate of completion of parenting class, and certificate of completion of
alcohol and drugs DUI school services.” The court’s judgment, however, demonstrates
that it did in fact consider the introduction of those items. The court noted that the proof
of compliance was not submitted until the trial began. The court specifically found that
mother’s “limited undertaking and compliance was too little too late and failed to
substantially address the concerns.”

        While mother completed out-patient treatment for alcohol and drug abuse, she did
not start this program until September 20, 2015 and did not complete the program until
February 7, 2016. Additionally, mother did not attend the alcohol and drugs DUI school
services until September 2015. DCS developed the first permanency plan for mother in
August 2014. While mother was incarcerated for some of the time following the
development of the permanency plan, she was released from jail in June 2015 but did not
start this program until September 2015. Mother failed to take any action for over a year
from the time DCS developed the first permanency plan and for three months following
her release from jail. It is clear that compliance was not a priority for mother, who could
                                            - 10 -
have made arrangements for her classes to begin upon her release.

        While mother completed parenting classes in February 2016, the completion of
these classes was not a part of the permanency plan developed for her. Accordingly, this
certificate of completion is not relevant to her compliance with the permanency plans.

       One requirement in the permanency plans was for mother to refrain from obtaining
criminal charges. Criminal charges were a persistent problem leading to the removal of
the children, and this requirement should be given significant weight. The record
demonstrates that mother obtained new criminal charge multiple times after the
development of the permanency plan. Her failure to comply with this responsibility
resulted in being incarcerated for months. These multiple incarcerations demonstrate
mother’s blatant disregard for the permanency plans. We hold, as a matter of law, that
the evidence does not preponderate against the trial court’s finding of clear and
convincing evidence that mother failed to substantially comply with the permanency
plans.

                                           iii.

      In his brief, father argues that

             [t]he department never assisted the parents on how to deal
             with autistic children or provide[d] classes. The department
             has never provided family-support services . . . [and no one]
             from the department came to the home to assist with in-home
             services. The department has never assisted in counseling
             with the children or family counseling with the children.

              . . . The caseworker . . . did not inform the parents where to
             go on any counseling for domestic violence. The parents
             were unable to attend any appointment with the children or do
             in-home counseling . . . due to the no contact order that was
             entered by the trial court on August 28, 2014.

Father’s argument misses the mark. Tenn. Code Ann. § 36-1-113(g)(2) allows for
termination when “[t]here has been substantial noncompliance by the parent . . . with the
statement of responsibilities in the permanency plan[.]” (Emphasis added.) It is clear
that the burden of substantial compliance is on the parent, not on DCS. Father’s
argument that DCS failed to assist them in completing certain tasks does not excuse his
noncompliance with the permanency plans.

       The record is clear that father failed to substantially comply with the permanency
plans. After developing the permanency plans for father, he refused to work to complete
                                            - 11 -
any of the responsibilities until mother was released from jail. While father wanted to
work on the plans with mother, that does not excuse him from complying with his
responsibilities under the plans. Father’s completion of the plan was not contingent upon
mother or completing the steps with mother. Father failed to show any sense of urgency
in complying with the plans or make compliance a priority. Instead, he chose to wait for
mother and take no action on his own.

       The plans required father to submit to drug screens. Father, however, refused to
take the drug screens. Instead, he often admitted that he would not pass the screen.
Furthermore, there was no evidence that Father had completed an alcohol and drug
assessment or evidence that he followed any recommendations of such assessment if one
was in fact completed. Father failed to undergo domestic violence counseling, and his
argument that DCS did not provided him information to complete the counseling does not
excuse his noncompliance with this task.

        Father failed to take the permanency plans seriously or make them a priority. The
record is clear that father failed to substantially comply with the permanency plans that
DCS developed for him. We hold, as a matter of law, that the evidence does not
preponderate against the trial court’s finding by clear and convincing evidence that father
failed to substantially comply with the permanency plans.

                                             D.

                                             i.

       Tenn. Code Ann. § 36-1-113(g)(3) allows a court to terminate parental rights when

              The child has been removed from the home of the parent . . .
              by order of a court for a period of six (6) months and:

                     (A) The conditions that led to the child’s removal or
                     other conditions that in all reasonable probability
                     would cause the child to be subjected to further abuse
                     or neglect and that, therefore, prevent the child’s safe
                     return to the care of the parent or parents . . . , still
                     persist;

                     (B) There is little likelihood that these conditions will
                     be remedied at an early date so that the child can be
                     safely returned to the parent or parents . . . in the near
                     future; and

                     (C) The continuation of the parent . . . and child
                                        - 12 -
                     relationship greatly diminishes the child’s chances of
                     early integration into a safe, stable and permanent
                     home[.]

       The trial court found clear and convincing evidence to support the ground of
persistence of conditions with respect to mother and father. The trial court found as
follows:

              [T]he conditions persisted and there is little likelihood that
              these conditions will be remedied in the near future, and the
              children will be subjected to further abuse if returned. The
              facts have shown too little too late compliance, and not
              substantially undertaken or accomplished, to show this Court
              good faith efforts on their behalf for reunification. This has
              been shown through repeated incarceration, the same issues
              being unresolved, and refusal to work with DCS as the
              evidence has shown.

                                            ii.

        On appeal, mother argues that the trial court overlooked the fact that she had
installed cameras and fixed the windows in the home. She further avers that her
completion of out-patient treatment for alcohol and drug abuse, parenting class, and
alcohol and drugs DUI school services demonstrates a change in the conditions leading to
the removal of the children. We disagree.

       The changes that mother describes do not remedy the conditions that led to the
removal of the children. These changes by mother fail to demonstrate a lasting change
that will make the home safe, stable, and permanent for the children. Mother has
continued to accrue legal charges against her. These charges have involved drugs and
alcohol, which is one of the problems that led to the removal of the children. Mother
received her most recent DUI in 2016. She has denied any wrongdoing toward the
children and has failed to take responsibility for her actions. She has failed to
demonstrate that she has made substantive changes such that reunification is possible.
We hold, as a matter of law, that the evidence does not preponderate against the trial
court’s finding of clear and convincing evidence supporting persistence of conditions as
to mother.

                                            iii.

      On appeal, father makes no specific argument that the trial court erred in
terminating his rights on the ground of persistence of conditions. As required by In re
Carrington, 483 S.W.3d at 525-26, we will still review this ground as to father.
                                         - 13 -
        Prior to the removal of the children, father struggled with drug abuse. Throughout
this case, father has continued to struggle with this problem. Father often refused to take
drug screens or admitted that he would fail the drug screen. The evidence does not
demonstrate that he has taken appropriate action to remedy this condition. Father has
failed to demonstrate his willingness to address this issue. Based on the record before us,
the children’s condition is likely to persist.

       Father has not taken steps to learn about how to meet the needs of his autistic
children. He has not taken the initiative to put himself in a position that he would be
prepared to care for the children. He has failed to demonstrate that he can sufficiently
meet their needs and that they will not be subject to further neglect. While father has
made improvements to the home to make it safer for the children, this alone will not
provide the safe, stable, and permanent home that the children need. The evidence does
not demonstrate that there has been a substantive change in the conditions leading to
removal of the children. We hold, as a matter of law, that the evidence does not
preponderate against the trial court’s finding of clear and convincing evidence supporting
persistence of conditions as to father.

                                               E.

       The trial court failed to find clear and convincing evidence to support termination
of mother’s or father’s parental rights on the ground of failure to provide a suitable home.
On appeal, DCS has not challenged the trial court’s findings with respect to this ground.
Accordingly, our review does not extend to this ground that was not sustained by the trial
court nor appealed by DCS.1

                                               V.

                                               A.

       Since we have found statutory grounds warranting the termination of mother’s and
father’s parental rights, we now focus on whether termination is in the best interest of the
children. When considering the issue of “best interest,” we are guided by the following
statutory factors as set forth in Tenn. Code Ann. § 36-1-113(i), which provides:


       1
          See In re P.T.F., No. E2016-01077-COA-R3-PT, 2017 WL 2536847, at *8 (Tenn. Ct.
App., filed June 12, 2017) (“[W]e find that In re Carrington H. requires the Court of Appeals to
review each ground of which the trial court found clear and convincing evidence supporting
termination of the parent’s rights. However, we do not read that decision to require the Court of
Appeals to review those grounds for termination that the trial court found were not supported by
clear and convincing evidence.”).
                                             - 14 -
In determining whether termination of parental or
guardianship rights is in the best interest of the child pursuant
to this part, the court shall consider, but is not limited to, the
following:

(1) Whether the parent or guardian has made such an
adjustment of circumstance, conduct, or conditions as to
make it safe and in the child’s best interests to be in the home
of the parent or guardian;

(2) Whether the parent or guardian has failed to effect a
lasting adjustment after reasonable efforts by available social
services agencies for such duration of time that lasting
adjustment does not reasonably appear possible;

(3) Whether the parent or guardian has maintained regular
visitation or other contact with the child;

(4) Whether a meaningful relationship has otherwise been
established between the parent or guardian and the child;

(5)   The effect a change of caretakers and physical
environment is likely to have on the child’s emotional,
psychological and medical condition;

(6) Whether the parent or guardian, or other person residing
with the parent or guardian, has shown brutality, physical,
sexual, emotional or psychological abuse, or neglect toward
the child, or another child or adult in the family or household;

(7) Whether the physical environment of the parent’s or
guardian’s home is healthy and safe, whether there is criminal
activity in the home, or whether there is such use of alcohol,
controlled substances or controlled substance analogues as
may render the parent or guardian consistently unable to care
for the child in a safe and stable manner;

(8) Whether the parent’s or guardian’s mental and/or
emotional status would be detrimental to the child or prevent
the parent or guardian from effectively providing safe and
stable care and supervision for the child; or

(9) Whether the parent or guardian has paid child support
                         - 15 -
              consistent with the child support guidelines promulgated by
              the department pursuant to § 36-5-101.

“The above list is not exhaustive[,] and there is no requirement that all of the factors must
be present before a trial court can determine that termination of parental rights is in a
child’s best interest.” State Dep’t of Children’s Servs. v. B.J.N., 242 S.W.3d 491, 502
(Tenn. Ct. App. 2007) (citing State Dep’t of Children’s Servs. v. P.M.T., No. E2006-
00057-COA-R3-PT, 2006 WL 2644373, at *9 (Tenn. Ct. App., filed Sept. 15, 2006)). In
addition, “[t]he child’s best interest must be viewed from the child’s, rather than the
parent’s, perspective.” In re Marr, 194 S.W.3d 490, 499 (Tenn. Ct. App. 2005) (citing
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

                                             B.

                                             i.

        The trial court, holding that termination of mother’s and father’s parental rights is
in the best interest of the children, found as follows:

              The parents made too little late adjustment of circumstances
              after reasonable efforts were tendered by DCS. The Court
              does not hold against the parents’ lack of visitation, as they
              were under a court order not to visit due to the egregious
              nature of circumstances as to why the children came into
              State custody. The Court finds difficulty finding there is a
              meaningful relationship between the children and the parents
              due to the underlying nature of the facts of removal and
              subsequent criminal convictions, to which they both pled
              guilty.

              The Court heard testimony that the children are special needs
              and that initially they were difficult to handle. Now they
              have adjusted, and the ongoing problems that the parents
              testified to, are not an issue. Further, the foster parent wishes
              to adopt.

              The parents have shown brutality and conducted criminal
              activity. This is proven by the criminal convictions. There is
              no proof of ongoing criminal activity, and no proof has been
              introduced determining physical environmental concerns.
              Further, the emotional status of the parents is of concern to
              the Court as there is a history of such. The child support
              issue is a wash as found by this Court. The Court finds clear
                                           - 16 -
              and convincingly that it is in the best interest of the children
              that the rights of the parents are terminated.

                                             ii.

       Mother argues that there was no testimony from the foster parents about the
relationship between them and the children. She focuses on the fact that the DCS
caseworker who testified did not have extensive involvement with the children and
asserts that there was no other evidence that it is in the best interest of the children to
terminate her rights. We disagree.

        The fact that the foster parents did not testify or that the DCS caseworker who
testified had limited involvement with the children do not discount the weight of the
relevant factors regarding the best interest of the children. The record demonstrates that
mother has not made an adjustment of circumstance, conduct, or conditions that would
make it safe for the child to be in the home. While there have been some physical
improvements to the home to make it safe, this does not overcome the substance abuse
and criminal issues that will subject the children to potential danger. There has been no
lasting adjustment that would make it reasonable to place the children with mother. It
does not appear to us that mother would provide a home that is healthy, safe, and free
from criminal activity and substance abuse. Mother has not demonstrated that she can
mentally and emotionally handle providing adequate care and supervision to the children
with special needs. Accordingly, we find that mother would unlikely be able to care for
the children in a safe and stable manner.

        At this time, there is not a meaningful relationship between mother and the
children. Because of mother’s actions leading to the removal of the children and criminal
charges against her, she has been under a no-contact order. Her actions have hindered
her ability to develop a relationship with the children. The record demonstrates that the
children have been doing well in foster care. It appears that they have made significant
progress from the time they were most recently removed from the home. We find that it
would likely be detrimental to the children’s emotional, psychological, and medical
condition to change their caretaker and physical environment. Based on our analysis of
these factors, we hold, as a matter of law, that termination of mother’s parental rights is
in the best interest of the children.

                                             iii.

       In arguing that it is not in the best interest of the children to terminate his rights,
father focuses on the fact that he has taken measures to make the home safer for the
children. He argues that “they have attempted to rectify why the children came into
custody by” making these physical changes to the home.

                                            - 17 -
        Father’s focus on changes to the physical environment of the home, however, is
misplaced. While the changes in the physical environment would make it safer for the
children to be in home, they need more than that. Father has failed to make a lasting
adjustment to his circumstance, conduct, or conditions to make it safe for the children to
be in his home. Throughout the course of this case, father has abused drugs. He often
refused to take drug screens or admitted that he would fail the drug screen. He has not
taken the initiative to address his issues so that it would be safe for the children to be in
his home. It would not be in the best interest of the children to place them in home where
there is criminal activity and alcohol and drug abuse. These children need a stable home,
and the record demonstrates that father is unable to provide such an environment for
them.

        While father correctly notes that he could not form a lasting relationship with the
children or maintain regular visitation or contact with the children due to the court order
prohibiting him from doing so, his voluntary actions led to this situation. Father has a
history of neglecting these children, as demonstrated by the felony child neglect charges
to which he pleaded guilty. As discussed above, it would be detrimental to change the
children’s caretaker at this point. Changing the children’s home and placing them with
father would likely have a negative effect on their emotional, psychological, and medical
condition. Father has failed to demonstrate his ability to provide the safe and stable home
that the children need. We hold, as a matter of law, that termination of father’s parental
rights is in the best interest of the child.

                                            VI.

       The judgment of the trial court is affirmed as modified. We modify the trial
court’s judgment so as to vacate so much of that judgment as holds that termination of
mother’s rights was proper under (1) Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-
102(1)(A)(iv), abandonment by incarcerated parent and under (2) Tenn. Code Ann. §§
36-1-113(g)(5) and 37-1-102(b)(22), severe child abuse. We also modify the trial court’s
judgment so as to vacate as much of that judgment as holds that termination of father’s
rights was proper under Tenn. Code Ann. §§ 36-1-113(g)(5) and 37-1-102(b)(22), severe
child abuse. We affirm the trial court’s judgment terminating mother’s parental rights on
the grounds of substantial noncompliance with the permanency plans and persistence of
conditions. We affirm the trial court’s judgment terminating father’s parental rights on
the grounds of substantial noncompliance with the permanency plans and persistence of
conditions. The costs on appeal are assessed one-half to the appellant, C.F.B., and one-
half to the appellant, J.W.B. This case is remanded for enforcement of the trial court’s
judgment, as modified, and for collection of costs assessed by the trial court.


                                                    _______________________________
                                                    CHARLES D. SUSANO, JR., JUDGE
                                           - 18 -